Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Applicant’s election of PEG-3350 , cocoa butter, starch, and chocolate in the reply filed on 03/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). However, since starch is not recited in any one of the claims, the election of starch is on hold until starch is claimed. 
Claims 1-16 are pending and examined in accordance to the elected species. 

Priority
Acknowledgment is made that this application is a divisional of U.S. Patent Application No. 14/699,973 (now patented as US 9,693,972) entitled "FOODS, SYSTEMS, METHODS, AND KITS FOR PROVIDING ELECTROLYTE REPLACEMENT" filed April 29, 2015, which claims the benefit of U.S. Provisional Application No. 61/986,048, filed April 29, 2014, and U.S. Provisional Application No. 62/141,758, filed April 1, 2015. 

Information Disclosure Statement
The information disclosure statement (IDS) dated 10/19/2020, 03/03/2020, 03/31/2020, & 03/05/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-16 are rejected under 35 U.S.C. 103 as being un-patentable over Garren et al (US 2010/0255122 A1) in view of Chen et al (US 2009/0053304 A1) and Cilliopoulos (US 5,232,699). 
Garren et al teach a composition, comprising 100 gm PEG 3350, sodium chloride, potassium chloride, unflavored gelatin and sugar free Jell-O® gelatin dessert mix with drinking water and heat to 97 degrees Fahrenheit until all ingredients are dissolved [see 0025-0048]. In the above composition, PEG is a solid form of laxative, which is more than 50% by weight, unflavored gelatin is a binder, and gelatin dessert is a food ingredient. The above composition is mixed with hot water until all solids are dissolved [0014], which is interpreted as a homogeneous mixture and do not have laxative breakdown products. 
The differences between Garren et al and instant claims are as follows:
Garren et al fails to teach solid composition for the recited components in it;
(ii) Garren et al fails to teach cocoa butter and chocolate in their composition.
With regard to (i) of above, Chen et al teaches a method for preparing a solid taste masking formulation of laxative containing polyethylene glycol 3350 (PEG 3350) with or without other laxative ingredients comprising the steps of: (a) heating the PEG 3350 and other laxative ingredients to allow the PEG 3350 to melt; (b) allowing the molten material to cool until it forms a paste; (c) extruding the paste into appropriate shaped particles before it becomes hard solid; (d) coating the extruded particles by a spray coating process with the taste masking coating suspension or solution [see claim 22]. Chen et al teaches the preparation can contain chocolate coating, see Example 1. 
The above suggests solid laxative compositions of PEG are well established in the art. 
With regard to (ii) of above, Cilliopoulos et al. teaches a laxative composition comprising psyllium fiber, sennoside and 1-50% of palatable food grade fat selected from the group consisting of 1-50% cocoa butter, palm oil etc. [see claim 1] and starch [see col. 9, lines 35-40. 1-50% touches the claimed 1-3% hydrophobic binder. The teaching of cocoa butter is considered a hydrophobic binder. The food grated fat melts within the range from about 30oC to about 50oC  [see Abstract] which is equivalent to 86-122 degrees Fahrenheit. The composition can be in the form of baked cookies [see col. 6, lines 45-47], which reads on plurality of bars. The above suggests that the cocoa butter is known in the making the laxative compositions. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e., applicants’ laxative compositions, making them in solid form and use of 
Even though the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416, 2007), but such modifications are also axiomatic or obvious, because of their importance in the combinations with easily available technology to make them as evidenced from the above cited prior art, for two separate following reasons:
First, one is motivated to make alternative composition using known binders in the art for laxative compositions, without changing their basic properties. 
Second, as an alternative branch, one is motivated to apply or expand, such to test the combination of art defined ingredients, as described in the art, in various ways to get alternative compositions, and its role in replacing electrolyte lost in a subject, which can be used to obtain valuable information for existing field.   
Hence, it is clear that under either of these two branches, “a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1645. 
it would be obvious to pursue a potential solution that has a reasonable expectation of success. See e.g. KSR International Co. v. Teleflex Inc., 1385, 1397;  Pfizer, Inc. v. Apotex, Inc., 82 USPQ2d 1321; Alza Corp. v. Mylan Laboratories, Inc.,  80 USPQ2d 1001; In re Kubin, 90 USPQ2d 1417; In re O’Farrell, 7 USPQ2d 1673, 1681;  In re Eli Lilly & Co., 14 USPQ2d 1741;  In re Ball Corp., 18 USPQ2d 1491. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed composition with a reasonable expectation of success.    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The U.S. patent claims teach a method for producing a bowel movement in an individual, comprising: melting a hydrophobic binder; mixing a food ingredient together with a polyethylene glycol at 80 to 100 degrees Fahrenheit or less, and further mixing the food ingredient and the polyethylene glycol together with the hydrophobic binder that is melted thus creating a semi-solid mixture; forming a solid food item from the semi-solid mixture at 80 to 100 degrees Fahrenheit or less wherein the solid food item comprises 50% to 80% by weight of the polyethylene glycol; providing to said individual the solid food item in order to produce said bowel movement in said individual; wherein the food ingredient and the hydrophobic binder together make up 10% to 50% by weight of the composition; and wherein the hydrophobic binder is selected from the group consisting of coconut oil, lard, vegetable shortening, palm oil, cocoa butter, butter, or margarine, see claim 1. the binder makes up 1% to 3% of a total weight of the composition, see claim 3. Moreover, the U.S. patent claims teach 
the semi-solid mixture comprises a homogenous mixture, see claim 13, wherein forming the solid food item comprises extruding the semi-solid mixture together with a syrup to form a solid food item sheet, see claim 17. The laxative comprises PEG 3350, see claim 18. 
	The U.S, patent claims anticipate the instant claims. 



The U.S. patent claims teach a method for providing electrolytes lost by a subject due to ingesting a laxative, wherein the laxative is ingested in order to prepare an intestine of said subject for a medical or surgical procedure selected from the group consisting of colonoscopy, intestinal surgery, virtual colography, fiberoptic endoscopy, sigmoidoscopy, wireless capsule endoscopy, and barium studies, said method comprising: melting a binder; mixing one or more food ingredients together with a laxative at 80 degrees Fahrenheit or less, and further mixing the one or more food ingredients and the laxative together with the binder that is melted thus creating a semi-solid mixture; forming a solid food item from the semi-solid mixture at 80 degrees Fahrenheit or less; providing to said subject, during a 36 hour period before the medical or surgical procedure, the solid food item and a beverage comprising 200-1500 milligrams of sodium and 20-200 milligrams of potassium in order to prepare the intestine of said subject for the medical or surgical procedure, see claim 1, wherein said laxative comprises a PEG containing compound, and wherein said PEG comprises PEG 3350, see claim 2. Moreover, the U.S. patent claims teach the PEG 3350 comprises at least 50% by weight of said solid food item, see claim3,  wherein forming the solid food item comprises extruding the semi-solid mixture to form a solid food item sheet, see claim 4, wherein the method comprising cutting the solid food item sheet using a die, see claim 5.  The binder comprises cocoa butter, see claim 11 and the solid food item is a bar, see claim 9. 
The U.S, patent claims anticipate the instant claims.
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628